United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0104
Issued: April 5, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2015 appellant, through counsel, filed a timely appeal from September 29
and October 1, 2015 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an injury in the performance of duty on January 9, 2014; and (2) whether appellant is
entitled to continuation of pay.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 4, 2014 appellant, then a 75-year-old transportation security screener, filed
a traumatic injury claim (Form CA-1) alleging that on January 9, 2014 at 11:30 a.m., he had
sustained injuries to multiple muscle groups, tendons, hamstrings, and ligaments in his legs due
to a fall on a sidewalk covered in ice and snow. He noted that the injury occurred at his place of
employment and claimed continuation of pay. Appellant’s regular work hours were listed as
from 12:30 p.m. through 9:00 p.m. on Wednesdays through Saturdays. A supervisor checked a
box indicating that appellant had not been injured in the performance of duty, noting that
appellant had not yet arrived to work and fell down in a parking lot prior to arriving for his
scheduled shift. The supervisor also noted that the event had occurred 11 months prior and that
the employing establishment controverted continuation of pay because the injury occurred offpremises.
By letter dated December 15, 2014, OWCP requested that appellant submit additional
factual and medical evidence in support of his claim. It included a questionnaire regarding the
circumstances of his injury. On the same date, OWCP sent a letter to the employing
establishment requesting information regarding the exact time of appellant’s alleged injury and
the beginning of his shift, whether he was on the premises of the employing establishment at the
time of the injury, and whether he was performing duties of his employment at the time of injury.
By decision dated December 15, 2014, OWCP determined that appellant was not entitled
to continuation of pay during the period of absence from work from January 10 through
February 23, 2014. It found that he did not report his claimed injury on a form approved by
OWCP within 30 days following the injury.
By letter dated December 18, 2014, the employing establishment challenged appellant’s
entire claim asserting that he was not within the performance of duty at the time of the fall. It
stated that on January 9, 2014 appellant was walking on the airport parking lot prior to the start
of his shift and fell. The incident occurred on a covered sidewalk at the Gowen Field Airport.
The employing establishment maintained that this area was off-premises because it was not
managed, controlled, or supervised by it. It further noted that it did not provide parking for
employees wherein they were free to park wherever they chose. The employing establishment
submitted and summarized medical evidence submitted by appellant.
Appellant submitted several notes signed by physician assistants. In addition he
submitted a note dated June 29, 2014 from Dr. Wajeeh Nasser, Board-certified in family
medicine, who diagnosed appellant with left hip and knee pain.
On January 14, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative to review the continuation of pay decision dated
December 15, 2014.
By decision dated January 16, 2015, OWCP denied appellant’s claim for compensation,
finding that appellant had not submitted any medical evidence containing a medical diagnosis
from a qualified physician in connection with the incident of January 9, 2014.

2

On January 27, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative to review the decision of January 16, 2015.
In a report dated February 2, 2015, Dr. Michael V. Hajjar, a Board-certified
neurosurgeon, examined appellant and reported his findings. He stated that appellant “suffered a
slip and fall a couple of weeks ago [when] he fell on ice and essentially did a split.” Dr. Hajjar
reviewed appellant’s radiographic studies, noting moderately severe stenosis at L4-5, a slight
antherolisthesis with a small synovial cyst, and moderate stenosis with the remainder of the spine
essentially normal. Dr. Hajjar reiterated that appellant had fallen a “couple of weeks ago” and
noted that an x-ray of his left hip demonstrated some degenerative pathology, but no major
traumatic findings.
By letter dated May 12, 2015, Dr. Nasser addressed OWCP and remarked,
“This letter is written in regards to [appellant’s] workplace injury. In the parking
lot of the airport on his way to work there, [appellant] slipped on the ice and fell.
Upon falling, he experienced 10/10 pain in his left leg and 8/10 pain in his right
leg. On physical examination [appellant] was found to have bruising and swelling
of mainly his left leg from his proximal thigh all the way down to his ankle. This
whole area was also tender to palpation. X-rays of the hip and knee were
unremarkable. [Appellant’s] diagnosis was a traumatic and significant soft tissue
injury/tear to his left thigh muscle/tendon complex with incumbent swelling and
bruising of his whole left leg. His left leg injury was absolutely and without
question caused by his fall while walking to work within the airport.”
By letter dated February 18, 2015, Dr. Hajjar noted that a new magnetic resonance
imaging (MRI) scan of appellant’s left hip revealed significant pathology. The January 29, 2015
report of the scan from Dr. Jason Salber, Board-certified in diagnostic radiology, found a chronic
high-grade partial tear of the left common hamstring tendon, a subacute high-grade partial
detachment of the right common hamstring tendon, and a moderate-sized indirect left inguinal
hernia containing a portion of the sigmoid.
A hearing was held on July 17, 2015 before an OWCP hearing representative on the issue
of denial of continuation of pay. Counsel explained that appellant’s claim was not filed within
30 days following the date of injury because appellant had been told by the human resources
department that he could not file a claim for compensation because the incident did not occur
when he was logged into the employing establishment’s time recording system. He argued that
this advice was erroneous and incorrect, and as such his untimely claim for continuation of pay
was attributable to the employing establishment. Appellant stated that he had worked light duty
after taking about a week off of work following the incident.
On August 11, 2015 the employing establishment submitted a response to the July 17,
2015 hearing. It stated that it continued to challenge the entirety of appellant’s claim. The
employing establishment noted that he submitted a claim after receiving a notice of proposed
removal from federal service as not medically qualified, and stated that he was offered the
opportunity to seek a possible reassignment to a vacant position at the same or a lower pay band
for which he qualified. It indicated that appellant had declined that opportunity and stated that

3

he mentioned that he planned to pursue disability retirement benefits. The employing
establishment included a memorandum from a meeting with a human resources official, in which
the official noted that she had told appellant that “he could file a new claim if he wanted to,”
after explaining that the January 9, 2014 employment incident was separate from an earlier
workers’ compensation claim, numbered xxxxxx617. It also provided a correction to its earlier
letter challenging the claim, noting that the incident occurred on an “ice/snow covered
sidewalk,” rather than a “covered sidewalk.”
A hearing was held on August 5, 2015 on the issue of whether appellant met his burden
of proof to establish an injury in the performance of duty on January 9, 2014. The hearing
representative stated that the claim was challenged because appellant fell on a covered sidewalk
and it was not clear why there was ice. Appellant explained that the sidewalk on which he fell
was not a covered sidewalk. He recounted that the sidewalk ran between a fee-based parking lot
and the lower level of an airport terminal, and that it was covered in a light layer of snow.
Appellant slipped on the snow and fell into a “split” position. He continued on to report to work,
but shortly thereafter became lightheaded. The employing establishment called paramedics, but
appellant declined to be transported, and eventually drove himself to a clinic. Appellant returned
to work after seven days. In response to a question from the hearing representative, appellant
acknowledged that he had arrived at work an hour early, explaining that it was within his work
ethic. He stated that he regularly arrived at work early, but that there was no written
documentation of whether his supervisors were aware of it. On arriving at work early, appellant
would go to his locker and remove his cold weather attire, retrieve his work radio, and checked
e-mails in the break room. He noted that the parking lot where he had parked on the date of the
incident, Lot 30, was the only lot employees of the employing establishment had access to
without paying for parking at the airline passengers’ parking rate. Appellant stated that he was
issued a paddle, which employees would use to enter the parking lot, and that this parking lot
was the only one the employees of the employing establishment had access to. He noted that he
paid a fee to park in Lot 30, and that the employing establishment did not direct him to park
there.
By letter dated August 28, 2015, the employing establishment requested to clarify that
appellant’s claim was not challenged on the basis that he claimed to have fallen on a covered
sidewalk, as this statement was inaccurate. It added that he was not in the performance “of any
official duty” at the time of the claimed injury and that he was not “within the purview of the
promised rule.”
On September 14, 2015 appellant responded to the employing establishment’s August 10,
2015 letter challenging his claim. He stated that he was proceeding to his duty station after
parking in an airport parking lot on January 9, 2014. Appellant noted that the issues surrounding
his notice of proposed removal and his claim for workers’ compensation were totally separate.
He stated that the memorandum of a meeting with a human resources specialist included in the
challenge did not meet his recollection, and that the conversation did not take place.
By decision dated September 29, 2015, the hearing representative modified and affirmed
OWCP’s decision of January 16, 2015, finding that appellant’s claimed injury did not occur
within the performance of duty. He found that the incident occurred on the premises of the
employing establishment, as the walkway between the parking lot and appellant’s duty station

4

was a necessary point of ingress/egress. The hearing representative further found that because
the incident occurred outside of appellant’s scheduled working hours and there was no evidence
that appellant’s supervisors knew that he regularly came to work early or was authorized to do
so, his presence at the employing establishment was not incidental to his employment, and
therefore not in the performance of duty.
By decision dated October 1, 2015, the hearing representative affirmed OWCP’s decision
of December 15, 2014, finding that appellant was not entitled to continuation of pay because he
had not submitted his claim within 30 days of the date of injury.
LEGAL PRECEDENT -- ISSUE 1
In providing for a compensation program for federal employees, Congress did not
contemplate an insurance program against any and every injury, illness, or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee-employer relationship. Instead, Congress
provided for the payment of compensation for disability or death of an employee resulting from
personal injury sustained while in the performance of duty.2 The phrase “while in the
performance of duty” has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of “arising out of and in the course of
employment.” The phrase “course of employment” is recognized as relating to the work
situation and more particularly, relating to elements of time, place, and circumstance.3
In a workers’ compensation claim, to occur in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be said to be engaged in his
employer’s business; (2) at a place where he may reasonably be expected to be in connection
with the employment; and (3) while he was reasonably fulfilling the duties of his employment or
engaged in doing something incidental thereto.4
The Board has accepted the general rule of workers’ compensation law that, as to
employees having fixed hours of work, injuries occurring on the premises of the employing
establishment, while the employee is going to or from work, before or after working hours or at
lunch time, are compensable.5 Given this rule, the Board has noted that the course of
employment for employees having a fixed time and place of work includes a reasonable time
while the employee is on the premises engaged in preparatory or incidental acts. However,
presence at the employing establishment’s premises during work hours or a reasonable period
before or after a duty shift is insufficient, in and of itself, to establish entitlement to benefits for
compensability. The claimant must also establish the concomitant requirement of an injury
arising out of the employment. This encompasses not only the work setting, but also the causal
concept that some factor of the employment caused or contributed to the claimed injury. In order
2

See id. at § 8102(a).

3

See Annie L. Ivey, 55 ECAB 480 (2004). See also Alan G. Williams, 52 ECAB 180 (2000).

4

Id.

5

See James P. Schilling, 54 ECAB 641 (2000). See also Narbik A. Karamian, 40 ECAB 617 (1989).

5

for an injury to be considered as arising out of the employment, the facts of the case must show
substantial employer benefit is derived or an employment requirement gave rise to the injury.6
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities, unrelated to his or her employment. The
Board has noted that the standard to be used in determining that an employee has deviated from
his or her employment requires a showing that the deviation was aimed at reaching some specific
personal objective.7
The Board has permitted relief for employees on employer premises when the claimed
injury occurred during a reasonable time before or after work or, in the case of injuries occurring
far outside regular work hours, when the employee was acting in service of the employer.8 In
John F. Castro,9 an employee was injured in an automobile accident at a naval station five
minutes after the end of his shift.10 It found that such a short time period fell within the scope of
a reasonable interval before going to or leaving from work. In Catherine Callen,11 the employee
was found to be in the performance of duty under FECA for an injury sustained on the employer
premises six hours after the end of her regular shift, primarily because she remained on the
premises to complete a project at the request of her employer.12 In Nona J. Noel,13 the employee
arrived one and one-half hours prior to the start of her workday to avoid heavy traffic and to eat
breakfast at the Noncommissioned Officer’s (NCO) Club where she sustained an injury. The
Board found that the act of having breakfast, coupled with the length of time appellant arrived at
her employer’s premises prior to her official starting time to avoid heavy traffic, placed her
activity outside the scope of the employment. In T.F.,14 the employee sustained an injury when
she tripped on a loose floor tile 25 minutes before her work shift began at 6:00 a.m. She was on
the premises of her employer in the vicinity of her work cubicle. The Board affirmed the denial
6

See Eileen R. Gibbons, 52 ECAB 209 (2001). See also Cheryl Bowman, 51 ECAB 519 (2000); Shirlean
Sanders, 50 ECAB 299 (1999); Charles Crawford, 40 ECAB 474 (1989).
7

See Rebecca LeMaster, 50 ECAB 254 (1999).

8

See William W. Knispel, 56 ECAB 639 (2005).

9

Docket No. 03-1653 (issued May 14, 2004).

10

Id.

11

47 ECAB 192 (1995).

12

The Board found that, although the employee had been cautioned about unauthorized overtime and did not
request it on the date of injury, there was not an express prohibition concerning her overtime work. Rather, the
support staff was routinely requested by attorneys to work overtime and management was generally aware that they
were on the premises after regular duty tour hours. See id.
13

36 ECAB 329 (1984).

14

Docket No. 09-154 (issued July 16, 2009).

6

of compensability under FECA, noting that finding a good parking place, drinking coffee, having
breakfast and putting her lunch away were personal activities and not reasonably incidental to the
work of her employer. The Board found that her presence at the premises some 25 minutes prior
to the commencement of her work shift did not constitute a reasonable interval under the
circumstances.
ANALYSIS -- ISSUE 1
The Board finds that appellant’s claimed injury was not sustained in the performance of
duty.
OWCP’s hearing decision of September 29, 2015 held that the incident of January 9,
2014 occurred on the employing establishment’s premises, as the sidewalk upon which the injury
occurred was the sole means of ingress to the employing establishment, from the employing
establishment parking lot.15 It also held that the incident did not occur during appellant’s regular
work shift or during a lunch or recreation period as a regular incident of his employment. In
order for an injury to be considered as arising out of employment in these circumstances, the
facts of the case must show some substantial employer benefit or requirement which gave rise to
the injury.16 It is incumbent upon appellant to establish that it arose out of her employment. In
other words, some contributing or causal employment factor must be established.
Appellant has not shown that his presence at the employing establishment on January 9,
2014 at 11:30 a.m. was a reasonable interval before work. His usual work shift began at 12:30
p.m. Appellant’s presence on the employer’s premises alone is insufficient to establish
compensability. He arrived to work one hour before the start of his shift. The Board has held
that what constitutes a reasonable interval before a work shift begins depends not only on the
length of time involved but also on the circumstances for the time interval and nature of the
employment activity.17 There is no evidence of record establishing that the employing
establishment expressly or impliedly required appellant’s presence on the premises prior to his
regular work hours. There is no evidence that appellant sought approval from his supervisor to
be on the premises prior to his regular-duty hours in order to sign in or prepare for his daily
activities. Appellant stated that there was no documentation establishing that his supervisors
were aware that he regularly came into work early. The Board finds that there is insufficient

15

A. Larson, The Law of Workers’ Compensation, Chapter 13.01(3) (December 2013) explains that the most
common ground of extension of the premises doctrine is that the off-premises point at which the injury occurred lies
on the only route, or at least on the normal route, which employees’ must traverse to reach the employing
establishment, and that therefore the special hazards of that route become the hazards of the employment. Larson
has also explained in § 13.02(2) (December 2013) that the zone of danger concept has been extended for slips and
falls on ice which occur to public sidewalks immediately in front of the employer’s place of business.
16

See Dwight D. Henderson, 46 ECAB 441 (1995).

17

See Maryann Battista, 50 ECAB 343 (1999). See also Narbik A. Karamian at 618 supra note 5; (citing Clayton
Varner, 37 ECAB 248 (1985)).

7

evidence to establish that his presence on the premises for one hour prior to his work shift was
reasonable.18
Appellant’s arrival at the employing establishment prior to his official starting time does
not automatically place his activities outside the scope of employment.19 He noted that on
arriving at work early, he would go to his locker and remove his cold weather attire, retrieve his
work radio, and check e-mails in the break room. There is no evidence of record that the
employer expressly or impliedly required appellant’s presence on the premises outside of his
regular-duty hours. There is no evidence that his supervisors were ever made aware that he
would be present on the premises before his regular-duty hours.20 Appellant did not submit
sufficient evidence to establish that the employing establishment condoned or encouraged
employees to come into work early. Without evidence of such an express or implied direction
from the employing establishment, the Board finds that his arrival one hour prior to the start of
his regularly-scheduled shift on January 9, 2014 was a matter of personal convenience, and not a
matter from which the employer derived substantial benefit. Hence, the act of arriving at work
one hour early, without direction or authorization from a supervisor, places appellant’s injury
outside the scope of employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8118(a) of FECA authorizes continuation of pay, not to exceed 45 days, of an
employee who has filed a claim for a period of wage loss due to a traumatic injury with his or her
immediate superior on a form approved by the Secretary of Labor within the time specified in
section 8122(a)(2) of this title.21 The latter section provides that written notice of injury shall be
given within 30 days. The context of section 8122 makes clear that this means within 30 days of
the injury.22
18

See Howard M. Faverman, 57 ECAB 151 (2005). Cf. Cemeish E. Williams, 57 ECAB 509 (2006) (finding that
where claimant arrived for duty 15 or 30 minutes prior to her scheduled shift and was adjusting her uniform tie and
reaching for her bag when the injury occurred on the escalator on the way to sign in for her afternoon shift, appellant
was on the premises for a reasonable time before her specific working hours in preparation for her shift, thereby
providing the employing establishment some substantial benefit from the activity involved.)
19

See James E. Chadden, 40 ECAB 312, 315 (1988) (stating that claimant’s arrival at the employing
establishment a half hour prior to his official starting time was not so early as to place claimant’s activity outside the
scope of employment).
20

See supra note 12. See also S.D., Docket No. 10-1391 (issued August 24, 2011) (finding that the employee was
not in the performance of duty when she was injured in the lobby while assisting a coworker to gain entry through
the handicap door before her work shift began. Appellant arrived early in order to secure a desired parking space
close to her employment.)
21

5 U.S.C. § 8118(a).

22

George A. Harrell, 29 ECAB 338, 340 (1978).

8

The Board has held that section 8122(d)(3) of FECA,23 which allows OWCP to excuse
failure to comply with the time limitation provision for filing a claim for compensation because
of exceptional circumstances, is not applicable to section 8118(a), which sets forth the filing
requirements for continuation of pay. Thus, there is no provision in the law for excusing an
employee’s failure to file a claim within 30 days of the employment injury.24
ANALYSIS -- ISSUE 2
For employees who sustain a traumatic injury, FECA provides that the employing
establishment must continue the employee’s regular pay during any period of resulting disability,
up to a maximum of 45 calendar days. This is called continuation of pay (COP). The employing
establishment, not OWCP, pays continuation of pay.25
One purpose of continuation of pay is to eliminate the interruption to the injured
employee’s salary due to delay between the notice of injury and payment of compensation
benefits.26 The late filing of a claim for a period of wage loss defeats that purpose.
Appellant’s claimed employment-related injury occurred on January 9, 2014. He did not
officially file a written claim related to this incident within 30 days. As there is no provision in
FECA for excusing a late filing, appellant is not entitled to continuation of pay. This is so
regardless of any failure or alleged failure on the part of the employer27 or local FECA
representative. As such, the Board finds that appellant is not entitled to continuation of pay.
CONCLUSION
The Board finds that appellant has not established that he sustained an injury on
January 9, 2014 while in the performance of duty. The Board further finds that he is not entitled
to continuation of pay.

23

5 U.S.C. § 8122(d)(3).

24

William E. Ostertag, 33 ECAB 1925, 1932 (1982).

25

20 C.F.R. § 10.200(a).

26

Federal (FECA) Procedure Manual, Part 2 -- Claims, Continuation of Pay and Initial Claims for Compensation,
Chapter 2.807.2 (June 2012).
27

See 20 C.F.R. §§ 10.210-211 (detailing the employee’s and employer’s responsibilities in COP cases).

9

ORDER
IT IS HEREBY ORDERED THAT the October 1 and September 29, 2015 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 5, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

